Action to recover damages for personal injuries sustained by plaintiff as the result of a collision between the motor ear in which she was riding, owned and driven by defendant Weinstein, her brother-in-law, and a taxicab owned by the other defendants, as to whon the action was discontinued before trial. Appeal from judgment dismissing the complaint on the merits and from the order denying plaintiff’s motion to set aside the dismissal. Judgment and order affirmed, with costs. Lazansky, P. J., Carswell, Seudder and Davis, JJ., concur; Young, J., dissents and votes for reversal and a new trial on the ground that it was error to have excluded Exhibit 7 for identification.